 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORREY SELCK,                                      No. 2:18-cv-2447-JAM-EFB PS
12                       Plaintiff,
13              v.                                       ORDER AND ORDER TO SHOW CAUSE
14    COUNTY OF SACRAMENTO,
      CARLENA TAPELLA,
15
                         Defendants.
16

17
            Defendant Carlena Tapella has moved to dismiss this action for lack of jurisdiction and
18
     failure to state a claim (ECF No. 6) and to strike plaintiff’s complaint under California’s Anti-
19
     SLAPP statute (ECF No. 7).1 Both motions are noticed for hearing on November 28, 2018. ECF
20
     Nos. 6, 7.
21
            Court records reflect that plaintiff has not filed an opposition or statement of non-
22
     opposition to the pending motions. Local Rule 230(c) provides that opposition to the granting of
23
     a motion, or a statement of non-opposition thereto, must be served upon the moving party, and
24
     filed with this court, no later than fourteen days preceding the noticed hearing date or, in this
25
     instance, by November 14, 2018. Local Rule 230(c) further provides that “[n]o party will be
26

27
            1
              This case, in which plaintiff is proceeding pro se, is before the undersigned pursuant to
28   Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   entitled to be heard in opposition to a motion at oral arguments if opposition to the motion has not
 2   been timely filed by that party.” Local Rule 183, governing persons appearing in pro se, provides
 3   that failure to comply with the Federal Rules of Civil Procedure and Local Rules may be grounds
 4   for dismissal, judgment by default, or other appropriate sanctions. Local Rule 110 provides that
 5   failure to comply with the Local Rules “may be grounds for imposition by the Court of any and
 6   all sanctions authorized by statute or Rule or within the inherent power of the Court.” See also
 7   Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (“Failure to follow a district court’s local rules
 8   is a proper ground for dismissal.”). Pro se litigants are bound by the rules of procedure, even
 9   though pleadings are liberally construed in their favor. King v. Atiyeh, 814 F.2d 565, 567 (9th
10   Cir. 1987).
11          Accordingly, good cause appearing, it is hereby ORDERED that:
12          1. The hearing on defendant Tapella’s motions (ECF Nos. 6, 7) is continued to January
13   23, 2019.
14          2. Plaintiff shall show cause, in writing, no later than January 9, 2019, why sanctions
15   should not be imposed for failure to timely file an opposition or a statement of non-opposition to
16   the pending motions.
17          3. Plaintiff shall file an opposition to the motions, or a statement of non-opposition
18   thereto, no later than January 9, 2019.
19          4. Failure of plaintiff to file an opposition to the motions will be deemed a statement of
20   non-opposition thereto, and may result in a recommendation that defendant’s motions be granted
21   and/or the case dismissed for failure to comply with court orders and this court’s Local Rules.
22   See Fed. R. Civ. P. 41(b).
23          5. Defendant Tapella may file a reply to plaintiff’s opposition, if any, on or before
24   January 16, 2019.
25   DATED: November 19, 2018.
26

27

28
                                                       2
